DETAILED ACTION
This action is in reply to the submission filed on 10/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 3, 4, 6 and 15, amendments to claims 1, 7-12 and 16-20, and addition of claims 21-24 are acknowledged.
Claims 1, 2, 5, 7-14 and 16-24 are currently pending and have been examined under the effective filing date of 9/11/2019.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive in full. By limiting the scope of the claims to a ML model that uses specific training data, the claims provide a meaningful limitation to the abstract idea by amounting to more than a general-purpose computer applying the judicial exception.  The claims are subject matter eligible.  Murray teaches using a neural network, confidence levels and thresholds to vet transactions for manual review.
Regarding page 13/14 of Applicant’s remarks, Examiner respectfully maintains the assertion that Li teaches predicting reimbursable expenses using machine learning. Li ¶0031; predicted calendar event data may include a predicted deduction and/or mileage associated with the predicted calendar event.  Li teaches using training data to train the ML model. 
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 cannot depend from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-9, 13, 14, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 2020/0058078 A1) in view of Murray et al. (Pub. No. US 2020/0234297 A1).
Regarding Claims 1, 19 and 20, Li discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: (Li ¶0070; Processing system 1803 may comprise a microprocessor and other circuitry that retrieves and executes software 1806 from memory device)
obtaining training data that (a) describes a plurality of historical expenses and (b) comprises labels indicating, for each particular historical expense was reimbursable; (Li ¶0031; times and locations associated with a plurality of qualifying calendar events are tracked in a cloud-based data repository to be ingested by a machine learning system)
training a machine learning model, using the training data, to predict whether expenses are reimbursable; (Li ¶0031; times and locations associated with a plurality of qualifying calendar events are tracked in a cloud-based data repository to be ingested by a machine learning system to create at least one additional qualifying calendar event…The machine learning system may further predict additional calendar event data, such as meeting attendees, a name of the event, the type of business event, and additional expenses. In this scenario, the predicted calendar event data may include a predicted deduction and/or mileage associated with the predicted calendar event)
monitoring, by an expense report generation system, one or more data sources to obtain data corresponding to target activity of an employee; (Li ¶0002; to provide an expense calculation based on event data.)
responsive to determining that the confidence level satisfies the predetermined threshold: generating, by the expense report generation system, a first expense description for the first set of one or more expenses; (Li ¶0005; events indicating an event type, a location, a date, and a time associated with each of the one or more events)
generating, by the expense report generation system without user approval of the first expense description, (Li ¶0028; technical effect that may be appreciated from the present discussion is the increased efficiency in automatically determining which trips qualify as a business purpose without the need for user input) an expense report comprising the first expense description. (Li ¶0048; mileage tracking report may be generated by application 102 and exported into a standardized form used for reimbursements in an additional application.)
Li does not, but Murray does teach using confidence levels to trigger a threshold for communicating the data match:
applying, by the expense report generation system, the first data corresponding to target activity of the employee to the machine learning model, to obtain a first confidence level corresponding to whether or not a first set of one or more expenses associated with the target activity of the employee is reimbursable; (Murray ¶0063; The user verification engine 110, using the weight thresholds or the like, evaluates the associated weights of the devices with the user's information from the user registry 116. The weights may be learned through a machine learning process and associated with the different devices of the user and may be specific to the particular user or may be generalized for a plurality of different users.)
determining, by the expense report generation system, whether or not the first confidence level satisfies a predetermined threshold; (Murray ¶0072; the user's identity cannot be verified based on the devices 162-166 associated with the user 160, then a qualified approval may be sent back instructing an operator of the POS device 146 to obtain further verification information for verifying the identity of the user,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Li with the known technique of machine learning in Murray because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automation of data categorization. (Murray ¶0071; cognitive verification engine 130, for example, determines a probability or confidence that the user 160 is an authorized user of the account)

2. The one or more media of claim 1, wherein the employee did not provide any expense description associated with the first set of one or more expenses prior to the expense report generation system generating the first expense description. (Li ¶0027; One or more calendar events are received indicating an event type, a location, a date, and a time associated with each of the one or more calendar events.) Examiner notes the expense description comes from calendar events, not user input.

5. The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: 
submitting the expense report for reimbursement without user approval of the expense report. (Li ¶0048; mileage tracking report may be used to calculate a tax deduction and/or reimbursement which may be automatically submitted to a third-party entity)

7. The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: 
responsive to detecting movement of the employee from a first location to a second location: generating a second expense description associated with movement of the employee from the second location to the first location. (Li ¶0095; wherein providing an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event comprises calculating the estimated mileage calculation based on a distance estimation from a default address associated with the user to an address associated with the qualifying calendar event)

8. The one or more media of claim 1, wherein the first data corresponding to target activity of the employee comprises data indicating that the employee has visited a particular location. (Li ¶0029; location and time may be further determined based on a GPS coordinates of the user device at a time in which the receipt was received by the user device.)

Regarding Claim 9, Li teaches one or more media of claim 1, wherein the first data corresponding to target activity of the employee comprises data indicating an expense description submission by a co-traveler of the employee. (Li ¶0029; automatically tracking other attendees present at the meeting…¶0041; event type may be determined based on the location (e.g., office or designated business meeting location), based on additional attendees (e.g., employees and/or clients))

13. The one or more media of claim 1, wherein the one or more data sources comprise one or more applications operating independent of the expense report generation system. (Li ¶0030; the event to be tracked as a business purpose may be a transportation service associated with a transportation application)

14. The one or more media of claim 13, wherein the one or more applications operating independent of the expense report generation system comprise one or more of a ride sharing application or a food ordering application. (Li ¶0030; One or more businesses associated with a user account may be transportation applications such as Uber or Lyft. A user may associate a transportation business application with the user account to synchronize events that are to be recorded for business purposes.)

Regarding Claim 16, Li teaches the one or more media of claim 15, further storing instructions which, when executed by one or more processors, cause:
determining that the employee has not submitted an expected expense according to the expense template. (Li ¶0029; categorizing associated receipts without requiring the user to manually enter and categorize the information in the application)

Regarding Claim 17, Li teaches the one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause:
detecting that the user has submitted a second expense item that is typically associated with the first expense item. (Li ¶0029; location and time that the receipt was acquired may further be used to associate the additional expenses with the categorized calendar event)

18. The one or more media of claim 1: 
wherein the first expense description is associated with a recurring expense; the one or more media further storing instructions which, when executed by one or more processors, cause: (Li ¶0067; if event “a” is a recurring event, then event “a” by be queried in CoreData using a calendar ID.)
detecting that the employee qualifies for the recurring expense. (Li ¶0067; The calendar ID may be set using the calendar ID plus the reoccurrence time, such as the number of the occasions that the event has occurred)

Regarding Claim 21, Li as modified by Murray discloses the claimed invention except for explicitly teaching multiple transaction matching events, even though it is implied.   It would have been obvious one having ordinary skill in the art at the time the invention was made to conduct this analysis on multiple transactions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

22. The one or more media of claim 1, wherein the training data comprises data that (a) does not describe any specific expense and (b) is temporally correlated with at least one expense in the plurality of historical expenses. (Li ¶0031; times and locations associated with a plurality of qualifying calendar events are tracked in a cloud-based data repository to be ingested by a machine learning system) Examiner notes the data consists of times, not expenses.

23. The one or more media of claim 1, wherein the training data comprises data that (a) does not describe any specific expense and (b) is geographically correlated with at least one expense in the plurality of historical expenses. (Li ¶0031; times and locations associated with a plurality of qualifying calendar events are tracked in a cloud-based data repository to be ingested by a machine learning system) Examiner notes the data consists of locations, not expenses.

24. The one or more media of claim 1, wherein the machine learning model is a neural network model (Murray ¶0061; engines 110-114 implement a neural network that is trained to evaluate the various information associated with the corresponding element to thereby come to a cognitive determination as to the authenticity or verification of the element) in which nodes comprise a memory to remember temporal associations between different expenses and activities. (Murray ¶0069; vendor verification engine 112 may further evaluate temporal information in the transaction information to verify whether or not the account can be used at the specified time period with the particular vendor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Li with the known technique of machine learning in Murray because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automation of data categorization. (Murray ¶0071; cognitive verification engine 130, for example, determines a probability or confidence that the user 160 is an authorized user of the account)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 2020/0058078 A1) in view of Murray et al. (Pub. No. US 2020/0234297 A1) in further view of Rouseau et al. (Pub. No. US 2019/0236552 A1.)
Regarding Claim 10, Li as modified by Murray teaches the one or more media of claim 1. Li does not teach, but Rouseau does teach wherein the first data corresponding to target activity of the employee comprises data indicating a credit card charge that is associated with target activity of the employee.  (Rouseau ¶0086; verification component 314 utilizes data received from a debit card reader, a credit card reader, a user device, or any other approved network device in an Internet of things (IoT) to verify presence of the user at a training location or within a predetermined/preapproved range of the training location to authorize release of funds to the user.) Examiner notes that while Li does not explicitly disclose credit card charges, the receipts being used in the context of business expenditures typically use common payment methods, such as company credit cards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Li with the known technique of credit card payments in Rouseau because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers more options in ordering. (Rouseau ¶0108; The method of payment can include cash, credit, direct deposit, or funds loaded onto a prepaid card)

Regarding Claim 11, Li as modified by Murray and Rouseau teaches the one or more media of claim 10, further storing instructions which, when executed by one or more processors, cause:
determining that the credit card charge correlates temporally with the target activity of the employee. (Rouseau ¶0060; authorization request 240 requests authorization to disburse the daily expense allotment for a selected day to an account associated with the user on the selected day or within a predetermined time-period before the selected day.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Li with the known technique of credit card payments in Rouseau because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers more options in ordering. (Rouseau ¶0108; The method of payment can include cash, credit, direct deposit, or funds loaded onto a prepaid card)

Regarding Claim 12, Li as modified by Murray and Rouseau teaches the one or more media of claim 10, further storing instructions which, when executed by one or more processors, cause:
determining that the credit card charge correlates geographically with the target activity of the employee. (Rouseau ¶0086; verification component 314 utilizes data received from a debit card reader, a credit card reader, a user device, or any other approved network device in an Internet of things (IoT) to verify presence of the user at a training location or within a predetermined/preapproved range of the training location to authorize release of funds to the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Li with the known technique of credit card payments in Rouseau because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers more options in ordering. (Rouseau ¶0108; The method of payment can include cash, credit, direct deposit, or funds loaded onto a prepaid card)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687